—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered July 9, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There was ample evidence of defendant’s participation in the sale, including evidence that he directed the undercover officer to the seller for the purchase of cocaine, remained in the area after the sale was consummated and received $14 out of the $15 proceeds of the sale from the seller. The jury was entitled to reject defendant’s loan repayment explanation.
Defendant’s contention that the court should have given a circumstantial evidence charge has not been preserved for appellate review and we decline to review it in the interest of justice. Were we to review this claim, we would find that no such charge was necessary, because the evidence against defendant was not entirely circumstantial (see, People v Roldan, 88 NY2d 826). Concur — Rosenberger, J. P., Nardelli, Wallach and Rubin, JJ.